PER CURIAM.
Appellant became violently ill about four hours after eating lunch at one of appellee’s stores. His doctor diagnosed his illness as food poisoning, and this action was brought on the theory that- appellee had served appellant unwholesome or contaminated food. At trial there was no direct evidence that any of the food served appellant was contaminated or unfit for human consumption. After hearing the evidence of both parties, including expert testimony, the trial court found, in substance, that appellant had not sustained his burden of proof. We find no error.
Affirmed.